DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fang Liu on November 5, 2021.
The application has been amended as follows: 
In the claims:
Claim 18, delete the current version and replace it with the following:
18.	The method according to claim 1, wherein the monohydric alcohol has a carbon chain length from 2 to 20.
Claim 21, line 4 delete [[preferably]].
Claim 23, delete the current version and replace it with the following:
23.	The method according to claim 1, wherein the monohydric alcohol has a carbon chain length from 2 to 10.
Allowable Subject Matter
Claims 1- 27 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 – 11, 18, 19, 23 and 24 define a method for producing simultaneously renewable ketones and renewable alkenes from a feedstock of biological origin; wherein the feed stock includes esters of fatty acids and monohydric alcohol of chain length of two or more; the esters of the fatty acids and the monohydric alcohol are subjected to ketonisation reaction in the presence of a metal oxide ketonisation catalyst, yielding an intermediate product stream of ketones, alkenes and carbon dioxide; and separating the alkenes from the intermediate product stream yielding an alkene depleted intermediate product stream and the separated alkenes.  
The Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any reference which anticipates the claimed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious.
The closest prior art is Hommeltoft (US 9,314,785) discloses that a regenerated alumina catalyst when contacted with a fatty acid reactant or an alcohol in a ketonization zone or an alcohol dehydration zone provides a ketone product or an alkene product. (col. 5, ln 3 – 7).  Another example of ketonization in Hommeltoft discloses in Scheme 1, where a first fatty and a second fatty acid are reacted in the presence of a catalyst to produce a ketone, carbon dioxide and water.  (col. 5, ln 25 – 45).  Further, Example 1 discloses the ketonization of Lauric acid to Laurone.  (col. 9, ln 30 – 44).  In the alcohol dehydration zone of Hommeltoft, a reactant fed to the alcohol dehydration zone may comprise a C2 — C43 alcohol, and combinations thereof under alcohol dehydration conditions, and the product from the alcohol dehydration zone may 
However, there is no disclosure in Hommeltoft for producing simultaneously renewable ketones and renewable alkenes from a feedstock of biological origin.
Koivusalmi (U.S. 2013/0150638) is another close prior art.  Kiovusalmi is a process for producing a new type of high-quality hydrocarbon base oil that comprises ketonisation, hydrodeoxygenation, and isomerization steps. Fatty acids and/or fatty acid esters based on a biological raw material are uses as the feed stock.  (abstract).  Example 3 of Koivusalmi discloses a method for producing renewable ketones by ketonisation of metal stearate, an ester of a fatty acid.  
However, does not disclose the use of monohydric alcohols having a carbon chain length of two or more, and consequently the simultaneous production of alkenes in the process.
Claims 12 and 13 depend upon allowed claim 1.  As such, these claims contain allowable subject matter, as well as the claims that depend upon claims 12 and 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pacchioni (Ketonization of carboxylic acids in biomass .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622